    Case: 1:19-cv-00242 Document #: 75 Filed: 01/15/20 Page 1 of 3 PageID #:246




            IN THE UNITED STATES DISTRICT COURT FOR THE
           NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RANDY LIEBICH,                                )
                                              )
                     Plaintiff,               )
                                              )
                     v.                       )      Case No. 19 C 0242
                                              )
ILLINOIS DEPARTMENT                           )
OF CORRECTIONS, et al.,                       )
                                              )
                     Defendants.              )      Hon. Thomas M. Durkin

PLAINTIFF’S AGREED MOTION TO EXTEND THE TIME TO REINSTATE

      Plaintiff, Randy Liebich, by his attorneys, Loevy & Loevy, hereby respectfully

asks this Court for an extension of time up to and including February 27, 2020, to

reinstate the case, and to extend the date for entry of dismissal with prejudice until

February 28, 2020. In support of his motion, Plaintiff states as follows:

      1.     On August 13, 2019, the parties reached a binding settlement

agreement during a settlement conference before Magistrate Judge Harjani. In his

Order memorializing that settlement, Magistrate Judge Harjani ordered

Defendants to act in good faith to issue payment of the settlement sum by February

27, 2020. Dkt. 68.

      2.     The parties’ settlement was reduced to writing, and the written

agreement was signed by all parties by October 9, 2019.

      3.     A voucher for payment of the settlement sum was submitted to the

Illinois Office of the Comptroller on November 22, 2019. According to counsel for the

Defendants, the Office of the Comptroller are currently paying vouchers submitted

on October 16, 2019.
    Case: 1:19-cv-00242 Document #: 75 Filed: 01/15/20 Page 2 of 3 PageID #:246




      4.     The parties hope that the Office of the Comptroller will issue payment

of the settlement sum by February 27, 2020.

      5.     Plaintiff accordingly believes that this Court should delay entry of

dismissal with prejudice until February 28 so that if payment is not made, Plaintiff

may bring a motion to reinstate and enforce the settlement before this Court.

      6.     Counsel for Plaintiff contacted counsel for Defendants, who indicated

that Defendants do not oppose Plaintiff’s motion.

      Wherefore, Plaintiff respectfully requests that this Court extend the time for

Plaintiff to reinstate the case by 43 days, up to and including February 27, 2020,

and to extend the date for entry of dismissal with prejudice until February 28, 2020.



                                              Respectfully submitted,

                                              /s/ Sarah Grady
                                              Sarah Grady
                                              Attorney for Plaintiff

Jon Loevy
Arthur Loevy
Sarah Grady
Alison Leff
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, Illinois 60607
(312) 243-5900




                                          2
    Case: 1:19-cv-00242 Document #: 75 Filed: 01/15/20 Page 3 of 3 PageID #:246




                          CERTIFICATE OF SERVICE

       I, Sarah Grady, an attorney, certify that on January 15, 2020, I caused the
foregoing to be filed using the Court’s CM/ECF system, which effected service on all
counsel of record.




                                             /s/ Sarah Grady
                                             Sarah Grady
                                             Attorney for Plaintiff




                                         3
